Citation Nr: 0210369	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran served on active duty from April to June 1972, 
and from November 1973 to January 1974.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The veteran was scheduled for a personal hearing in July 2002 
before the undersigned in Seattle, Washington, and given 
notice of the date and time thereof.  However, he failed to 
appear for the hearing, and there is no indication of record 
that he requested a postponement of same.  Thus, this appeal 
continues as though his request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The service medical records reflect in-service diagnosis 
of schizophrenia, schizoaffective type, manifested by 
auditory hallucinations, loosened association, depressed mood 
and suicidal ideation.

2.  The is no clear and unmistakable evidence of record 
establishing that the veteran's schizoaffective disorder 
preexisted his active service. 

3.  In April 2002, a psychiatrist diagnosed severe 
schizoaffective disorder, and opined that said disorder 
manifested during the veteran's second period of service.  


CONCLUSION OF LAW

The veteran's schizoaffective disorder was incurred in 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue in this case in 
November 1998.  The case has now been reviewed under the 
VCAA.  The veteran was advised of this in a January 2002 
supplemental statement of the case (SSOC).  After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  In the November 1998 RO 
decision, in a statement of the case issued in February 1999, 
and in the SSOC issued in 2002, the veteran was given notice 
of the information and medical evidence necessary to 
substantiate the claims at issue in this case, and of what 
was of record.  

The RO has obtained the veteran's service medical records, 
and all identified medical records from his private medical 
care providers.  There is no indication that there is any 
relevant evidence outstanding.  As noted, the RO reviewed 
this case under the VCAA in January 2002 and notice was sent 
to the veteran.  The veteran is not prejudiced by the Board's 
review of the case based on the current record. 

Background

Service medical records include a March 1972 report of 
medical examination on the veteran's enlistment into his 
first period of service, which is negative for history or 
clinical findings of a psychiatric disorder.  The veteran's 
first period of service was terminated when it was discovered 
he was underage when he entered onto active duty in April 
1972.  

On a November 1973 report of medical history on the veteran's 
reenlistment, he reported that he had experienced depression 
and/or excessive worry, and had attempted suicide.  The 
corresponding medical examination report is negative for 
clinical findings of a psychiatric disorder.  On a December 
1973 report of medical history, the veteran reported that he 
was taking Mellaril.  That medical record does not indicate 
when Mellaril was prescribed.  

The service records reveal the veteran was discharged from 
service after Medical Board proceedings in January 1974 
revealed diagnosis of schizophrenia, schizoaffective type, 
manifest by auditory hallucinations, loosened associations, 
depressed mood, and suicidal ideation.  Based on a medical 
history apparently given by the veteran, it was found that he 
had "numerous episodes of suicide attempts through hangings, 
drug overdoses, and cutting of wrists, the last of which was 
three months ago when he was required to see a psychiatrist 
at University Hospital in Seattle."  The veteran also 
reported that he first began to hear voices at the age of 16.  
The Medical Board concluded that the veteran's psychiatric 
disorder preexisted service and was not aggravated thereby.  

Postservice medical records include VA hospitalization and 
outpatient reports dated from 1998, indicating that the 
veteran reported long-standing problems with anger and 
violence dating back to fights during childhood.  His 
treatment at VA medical facilities was primarily for 
disorders related to polysubstance abuse, and his history of 
depression and suicide attempts was noted.  Diagnoses in 1998 
VA records include, in pertinent part, polysubstance 
dependence, substance-induced mood disorder, bipolar 
disorder, and personality disorder (narcissistic and 
borderline).  A 1998 medical report from the State of 
Washington Department of Social Health Services shows a 
diagnosis of bipolar disorder and hallucinations.  The report 
notes that the veteran's psychiatric symptoms of manic and 
depressive episodes date back to 1973.  

In postservice statements submitted by the veteran and his 
mother, it is asserted that the veteran never saw a 
psychiatrist or psychologist prior to service.  The veteran 
denied auditory hallucinations, suicide attempts, and feeling 
depression or anxiety at any time prior to service.  He 
denied seeing a psychiatrist at the University of Washington 
Medical Center prior to service.  The veteran and his mother 
reported that the service medical records are incorrect 
inasmuch as they reflect that the veteran had a psychiatric 
disability prior to service.  Specifically, it is contended 
that the information reported by service medical personnel 
was obtained either while the veteran was hallucinating or 
under the influence of Mellaril, or the information was 
simply misreported.  The veteran's mother reported that the 
veteran never saw a psychiatrist or psychologist prior to 
military service.  Specifically, she stated that the 
"history of present illness," as shown on the report of 
Medical Board examination, appeared to be "merely the 
ramblings of my schizophrenic son, most of the information 
being completely inaccurate.  [The veteran] was a changed 
person when he came home from service . . . ."  

In December 2001, the RO obtained medical records from the 
University of Washington Medical Center, which included a one 
page, undated, medical report (other page(s) appear to be 
missing) beginning with the words ". . . abuse which has 
gotten far more severe in past few weeks."  The report 
further states that the veteran had no previous history of 
illness, to include recent psychotic breaks or 
disorientation.  A history of drug abuse was noted.  The 
veteran stated he was arrested 3 days earlier, which 
disturbed him so much that he lacerated his left wrist with a 
razor the night before.  Examination revealed a laceration on 
his left wrist, and old linear scratches on his wrist.  The 
examiner diagnosed old wounds, along with a possible history 
of multiple self-inflicted injuries.  The treatment plan 
included referral for a psychiatric consultation.  A report 
of psychiatric consultation dated in October 1973 shows that 
the veteran attempted suicide, apparently after he got drunk 
and fought with his girlfriend.  The consultation record 
shows diagnosis of a suicide attempt, and drug and alcohol 
abuse.

VA outpatient records dated from 1998 to 2001 show that the 
veteran carried diagnoses of (and received inpatient and 
outpatient care for) substance induced mood disorder, alcohol 
dependence, bipolar affective disorder with psychosis, 
schizoaffective disorder, and borderline personality 
disorder.  The records indicate the veteran reported a 25 
year history of "blackouts."  

Of record is an April 2002 psychiatric evaluation of the 
veteran, performed by Sean K., M.D., a Diplomate of the 
America Board of Neurology and Psychiatry.  The veteran 
reported to the psychiatrist that he did not seek follow-up 
psychiatric care after his suicide attempt in October 1973, 
but he reported his past history of depression and excessive 
worry during the November 1973 reenlistment examination.  He 
recalled experiencing "blackouts," associated with 
aggressive outburst, while in basic training at Fort Ord.  
The veteran stated that he was initially treated with 
Mellaril, apparently for auditory hallucinations, and was 
then hospitalized and discharged from service.  He asserted 
that the Medical Board's notation that he began to hear 
voices at the age of 16 was incorrect, because the first time 
he experienced any hallucinations was in December 1973, after 
his reenlistment.  

Dr. K. performed an in-depth examination of the veteran, and 
appears to have had a substantial amount, if not the 
entirety, of the record for review.  Dr. K. reported that 
aspects of the veteran's psychopathology can be divided into 
four areas:  (1) substance abuse, (2) psychotic 
symptomatology, (3) affective symptomatology, and (4) 
aggressive antisocial behavior.  The physician stated that 
the four aspects manifested at distinctly different times.  
The veteran's behavioral problems appeared to have been 
present in early adolescence (perhaps in preadolescence).  
His aggressive acting out led to estrangement from his 
parents at age thirteen.  The advent of substance abuse 
appeared to have been well established by age fifteen.  Mood-
related symptomatology appeared to have developed at, or 
shortly after, the establishment of the pattern of substance 
abuse; the early depressive episodes appeared to be directly 
related to use of alcohol and street drugs.

Regarding the service medical record indicating the veteran 
was taking Mellaril, Dr. K. stated:

[I]t would be highly unlikely that [the 
veteran] would have been cleared for 
basic training by a medical officer if he 
had been taking Mellaril at the time of 
his enlistment since Mellaril is well 
known to be a potent neuroleptic used 
exclusively for mental illnesses such as 
schizophrenia.  It must be assumed that 
this was prescribed after he was inducted 
into the service and would be reflective 
of the fact that he was becoming 
symptomatic early during his second 
enlistment, but not before.

The diagnosis was severe schizoaffective disorder (untreated 
at present), alcohol dependence (continuous), polysubstance 
abuse (in remission), and mixed personality disorder with 
antisocial and narcissistic features.  Dr. K. reported:

[The veteran's] psychopathology is 
multifaceted and quite chronic and, if 
viewed longitudinally, can be seen as a 
cascade of various psychopathological 
conditions culminating in the 
manifestations of a schizoaffective 
disorder presenting as a markedly acute 
psychotic disintegration during his 
second military enlistment.  Prior to 
this enlistment, there is ample evidence 
of an early onset conduct disorder, which 
developed to an antisocial personality 
disorder with narcissistic features, 
however this type of personality disorder 
cannot by definition be diagnosed before 
the age of eighteen.  There is also 
evidence of significant substance abuse 
before the second enlistment.  Moreover, 
there is evidence of depressive 
symptomatology as documented at the time 
of his emergency visit at the [University 
of Washington Medical Center] on October 
8, 1973.  This affective component, 
however, was not associated with loss of 
reality testing or psychotic 
symptomatology.  It was only after his 
second enlistment and while at Ford Ord 
that the symptoms of a thought disorder 
declared itself.  The psychodynamics of 
this can only be speculated upon but are 
probably related to his hostile 
identification with his own father who 
had embraced a military career.  The fact 
that the [veteran], who in his mid-teens 
was a highly intelligent individual with 
great promise, would obsessively try and 
enter the military service as young as 
age fifteen suggests a bizarre neurotic 
motivation.  This motivation and the 
ambivalence associated with it represent 
the underpinning of this psychotic 
decompensation during the second 
enlistment.  

Dr. K. proffered the following opinions:  (1) the veteran's 
primary psychopathology is that of a schizoaffective 
disorder; (2) the schizoaffective disorder developed in the 
context of his second enlistment in the army, and 3) it can 
be concluded on a more probable than not basis that the 
diagnosis of a schizoaffective disorder is service connected, 
and should not be confused with the premorbid conduct 
disorder, substance abuse, or dysphoria.  

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disorder existed prior to entry 
into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, review of the service medical records reveals 
the veteran acknowledged that he experienced depression and 
excessive worry prior to his re-enlistment in November 1973.  
Despite this fact, no psychiatric disorder was diagnosed on 
the November 1973 reenlistment examination.  As a result, 
based on this finding, the Board finds that the veteran is 
entitled to the presumption of soundness with regard to his 
psychiatric status on his entrance onto active duty in 
November 1973.  

Although Medical Board findings during service note that the 
veteran had a psychiatric disorder that existed prior to his 
service, that determination appears to have been based 
substantially on the veteran's psychiatric history as 
reported by the veteran himself.  Postservice VA medical 
records are essentially negative as to the issue of whether 
or not the veteran's psychiatric disorders preexisted his 
service.  Although the 1973 medical reports from the 
University of Washington Medical Center reveal he attempted 
suicide in October 1973, the records are negative for 
diagnosis of a psychiatric disorder.  The Board finds that 
Dr. K.'s opinions as to said issue are the most credible of 
record, as the opinions were based on thorough examination of 
the veteran, and appear to include a substantial review of 
the evidence of record.  As shown, Dr. K. expressly opined 
that the psychiatric component of the veteran's mental 
disorders did not preexist his reenlistment onto active duty 
in November 1973.  Accordingly, the Board finds that the 
presumption of soundness has not been rebutted, as the 
medical evidence of record does not constitute clear and 
unmistakable evidence that the veteran had a psychiatric 
disorder that preexisted his active duty.  

Thus, the critical issue in this case is whether he acquired 
a psychiatric disability either during service or immediately 
following service, or whether he has a chronic psychiatric 
disorder which is related thereto.  Here, the most competent 
and probative evidence addressing those specific issues is 
Dr. K.'s April 2002 report of psychiatric evaluation.  As 
outlined above, Dr. K., a Diplomate of the American Board of 
Neurology and Psychiatry, conducted an extensive interview 
with the veteran, reviewed pertinent evidence in this case, 
and expressly opined that the veteran's schizophrenic 
affective disorder manifested it during the veteran's second 
period of active duty.  There is sufficient evidence of 
record to establish both the existence of a current 
psychiatric disability and, based on the opinions of Dr. K., 
a link or nexus to the veteran's second period of active 
service.  Accordingly, resolving the benefit of the doubt in 
the veteran's favor, service connection for a schizoaffective 
disorder is warranted.  38 U.S.C.A. §§ 1111, 5107; 38 C.F.R. 
§§ 3.303, 3.304.  


ORDER

Service connection for a schizoaffective disorder is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

